DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/06/2022. Claims 1 – 20 are currently pending in this application.
In view of applicant’s amendment and arguments regarding rejection of claims 3 and 12 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.
	
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 4, 8 – 10, 17 and 18 of U.S. Patent No. 10962632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10962632 anticipate corresponding claims of instant application according to the following table:
U.S. Patent No. 10962632
Instant application
1 or 17 or 18
1 – 4, 8, 10 – 13, 16, 17 and 18
3
5 and 14
8
6
10
7 and 15
9
9
4
19


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 16 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites
“receive, from the second device, a first phase delay difference between the outgoing signal and the respective frequency of the second device;
determine a second phase delay difference based on the outgoing signal and the response signal for the respective frequency”.
 
The examiner was not able to find in the specification as filed any process which would correspond to the claimed steps with the specific terminology used by the claim. For example, FIG 5 and paragraph 0040 of the specification as filed state that “The first electronic device will also receive 520 a phase difference measured at the second electronic device…” In other words, what is received from the second device is [first] “phase difference”, not “a first phase delay difference” as recited by the claim. Further, paragraph 0040 states “…the first electronic device … determines a phase difference between the second tone and a local oscillator at the first electronic device.” In other words, what is determined by the first device is [second] “phase difference”, not “a second phase delay difference” as recited by the claim. Lastly, paragraph 0041 states that “the first electronic device then calculates 540 a phase delay difference between selected pairs of frequencies (e.g., a difference between the phase delays determined, respectively, for two different frequencies)”. In other words, “a phase delay difference” is used for the pairs of frequencies, not for each frequency, as the claim recites.

Claim 4, as amended, recites
“determine the second phase delay difference for the respective frequency further based on the phase offset received from the second device.”

The examiner was not able to find in the specification as filed any references to calculation of “the second phase delay difference for the respective frequency” which would be based on the received from the second device phase offset.

Claim 16, as amended, recites “receive a phase offset from the second device”. The examiner was not able to find in the specification as filed any references to reception of “phase offset” from the second device. It is a “phase difference” which is received from the second device, not “phase offset”. For example, FIG 5 and paragraph 0040 of the specification as filed state that “The first electronic device will also receive 520 a phase difference measured at the second electronic device…” In other words, what is received from the second device is “phase difference”, not “a phase offset” as recited by the claim.

New Claim 18 recites (underlining by the examiner)
“…determine the phase delay difference for the respective frequency based on the phase offset received from the second device and on the phase delay difference based on the outgoing signal and the response signal for the respective frequency.”

The examiner was not able to find in the specification as filed any references to calculation of one “phase delay difference” based on another “phase delay difference”. In fact, there is no more calculation of phase related quantities after calculation of “phase delay difference” which is then used to calculate the distance itself. Further, as was explained above in item c. with respect to claim 16, there is no “phase offset” which is received from the second device; it is the “phase difference” which is received. It appears that the claim should have stated the following:
“…determine the phase delay difference for the respective frequency based on the phase difference received from the second device and on a phase difference based on the outgoing signal and the response signal for the respective frequency.”

New Claim 19 recites (underlining by the examiner)
“…wherein the first device is configured to, for each frequency of the plurality of frequencies, determine a phase delay difference by adding the phase offset to a phase difference between the outgoing signal and a respective frequency of the first oscillator.”

The examiner was not able to find in the specification as filed any references to adding of “phase offset” (received from the second device) “to a phase difference.” It is a “phase difference” received from the second device, not “phase offset” which is added “to a phase difference.” For example, the last sentence in paragraph 0033 of the specification as filed states the following:
“In either case, for each tonal exchange made, electronic device A 202 measures the phase difference between tone 208 and the oscillator at electronic device A and adds the phase difference measured at electronic device A 202 to the phase difference measured at electronic device B 204 to determine a phase delay for the tonal exchange.”

Further, the examiner was not able to find in the specification as filed any references to “a phase difference between the outgoing signal and a respective frequency of the first oscillator” since such a measurement does not seem to be even disclosed at all. Indeed, the “phase difference” is determined between the outgoing signal (which is produced by the device having “the first oscillator”) and the respective frequency of the second oscillator. In general, the phase difference is determined between the device’s own oscillator and the signal received from the other device. In case of the outgoing signal, the phase difference is determined between the outgoing signal and the second oscillator. In case of the first oscillator, the phase difference is determined between the response signal and the first oscillator.

New Claim 20 recites (underlining by the examiner)
“…to receive a phase offset from the second device comprise instructions that when executed cause the processing unit to receive the phase offset for each frequency of the plurality of frequencies in a log of measured phase differences”

The examiner was not able to find in the specification as filed any references to reception of “phase offset” from the second device. It is a “phase difference” which is received from the second device, not “phase offset”. For example, FIG 5 and paragraph 0040 of the specification as filed state that “The first electronic device will also receive 520 a phase difference measured at the second electronic device…” In other words, what is received from the second device is “phase difference”, not “a phase offset” as recited by the claim.

Therefore, the examiner considers claims 1, 4, 16 and 18 – 20 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact places in the specification as filed which would provide support for the subject matter of claims 1, 4, 16 and 18 – 20 as above or to amend the claims to bring them in conformance with the specification.

	Claims 2 – 9 and 17 – 20 are also rejected as being dependent from the rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the phase delay difference" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the set of frequencies" in lines 13 – 14 on page 6 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites (underlining by the examiner)
“…wherein the first device is configured to, for each frequency of the plurality of frequencies, determine a phase delay difference by adding the phase offset to a phase difference between the outgoing signal and a respective frequency of the first oscillator.”

As was explained in the rejection of same claim under 35 USC 112(a) above, the meaning of the limitation “a phase difference between the outgoing signal and a respective frequency of the first oscillator” is not clear. Indeed, the “phase difference” is determined between the outgoing signal (which is produced by the device having “the first oscillator”) and the respective frequency of the second oscillator. In general, the phase difference is determined between the device’s own oscillator and the signal received from the other device. In case of the outgoing signal, the phase difference is determined between the outgoing signal and the second oscillator. In case of the first oscillator, the phase difference is determined between the response signal and the first oscillator.
Thus, it is not clear between which values the “phase difference” is determined. Therefore, the claim is indefinite. As is stated in MPEP 2173.06(II), where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Therefore, claim 19 is not treated on the merit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 – 10, 13, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140248841 (Kluge) (of record) in view of US 20130310074 (Giusto).
Regarding claim 1, Kluge teaches “A first device (node “A” in FIG 1 with corresponding description) comprising:
a processing unit (paragraph 0097: the circuit of the first node A has a first control circuit 160.);
a transceiver coupled to the processing unit (paragraph 0071: The circuit of the first node A has a transmitter/receiver circuit 130 (TRX) which is shown to be indirectly coupled to the control circuit 160 in FIG 1);
an oscillator coupled to the processing unit and to the transceiver (paragraph 0071: a first crystal oscillator 110 as a reference clock generator (XOSC1) and a first phase-locked loop 120 (PLL) in FIG 1 which is coupled to the control circuit 160 and TRX 130); and
a non-transitory memory coupled to the processing unit and storing instructions (implicit), that when executed, cause the processing unit to:
select a set of frequencies for transmitting to a second device via the transceiver (paragraph 0077: A sequence of measuring frequencies or frequency steps is transmitted with the frame to the second node B. The measuring frequencies in this regard are the carrier frequencies of the unmodulated carrier signals RF1, RF2. Alternatively, the sequence of the measuring frequencies (carrier frequencies) for a phase measurement can also be fixedly predefined. Therefore, these frequencies are “selected”. Also FIG 2B and paragraph 0080 with respect to frequencies);
for each frequency of the set of frequencies (paragraph 0080: In step 3, the transmission frequency fTX is switched to the lowest frequency. Phase measurements are performed. Then, the transmission frequency fTX is increased in each case by a frequency step Δϕ and the process is repeated. This process repeats up to the highest frequency in the band, for example, of 2480 MHz. The increase is shown schematically in FIG. 2B. In step 3, therefore, N measurements are taken with different transmission frequencies fTX.):
set the oscillator to oscillate at the respective frequency (paragraph 0080: In step 3, the transmission frequency fTX is switched to the lowest frequency. During the times tAS and tBS until the end of the timer, the phase-locked loops of the nodes A, B begin to oscillate.);
cause the transceiver to transmit an outgoing signal having the respective frequency to the second device (paragraph 0080: First, the node A transmits an unmodulated first carrier signal RF1 in the transmission mode TX. Paragraph 0085: a first unmodulated carrier signal RF1 with a carrier frequency f1 is transmitted by the first node A and received by the second node B.);
receive a response signal from the second device having the respective frequency (paragraph 0080: Next, the second node B transmits an unmodulated second carrier signal RF2 at the same frequency which can also be seen comparing FIG 2A and B. Paragraph 0085: A second unmodulated carrier signal RF2 with a carrier frequency f1 is transmitted by the second node B and received by the first node A.);
receive, from the second device, a first phase delay difference [interpreted as “first phase difference” according to the applicant’s specification] between the outgoing signal and the respective frequency of the second device (paragraph 0080: the second node B receives the first carrier signal in the receive mode RX and measures a third value of the phase at time t1 and stores the phase value. Paragraph 0082 – 0083: The phase ϕ is calculated as: ϕ=2πΔt/T, where Δt is the time difference between a positive edge of the comparison signal SV (representing “the respective frequency of the second device”) and a positive edge of the intermediate frequency signal ZF (representing “the outgoing signal”). Paragraph 0086: A third value ϕB1 (“a first phase delay difference”) of a second phase is measured at a third measurement time t1 by the second node B. Paragraph 0038: The third value of the second phase of the received first carrier signal of the first node are measured relative to a second reference signal of the second reference clock generator by a phase measurement unit of the second node. Paragraph 0081: The second node B transmits the measured and stored phase values back to the first node A by means of a standard communication in the radio network (“receive, from the second device”). Although Kluge appears to teach that plurality of phase measurements are transmitted by the second node B all at once for all the measurement frequencies, the claim language does not require individual transmission of the phase measurements for each frequency.);
determine a second phase delay difference [interpreted as “second phase difference” according to the applicant’s specification] based on the outgoing signal and the response signal for the respective frequency (paragraph 0080: in the first node A at measurement time t2 a first phase value is measured and stored. Paragraph 0082 – 0083: The phase ϕ is calculated as: ϕ=2πΔt/T, where Δt is the time difference between a positive edge of the comparison signal SV (“the outgoing signal”) and a positive edge of the intermediate frequency signal ZF (“the response signal for the respective frequency”). Paragraph 0086: A first value ϕA1 (“a second phase delay difference”) of a first phase is measured at a first measurement time t2 by the first node A. Paragraph 0038: The first value and the second value of the first phase of the received second carrier signal of the second node are measured relative to a first reference signal of the first reference clock generator by a phase measurement circuit of the first node.); and
determine a set of candidate distance ranges based on the first phase delay difference and the second phase delay difference (paragraphs 0092 - 0094: A phase difference Δϕ can be calculated from the phase values ϕA1 (“the second phase delay difference”), ϕB1 (“a first phase delay difference”), ϕA2, and ϕB2 as follows: Δϕ =(ϕA2- ϕB2)-(ϕA1- ϕB1). The distance d can be calculated as follows:                         
                            d
                            =
                            
                                
                                    Δ
                                    ϕ
                                    c
                                
                                
                                    π
                                    Δ
                                    f
                                
                            
                        
                    . This distance represents calculation for two adjacent frequencies having the step Δf. Since there are many frequencies at which the measurements are performed, calculation of the distance for each step in frequency is either implicit or it would have been obvious to a person of ordinary skill in the art to take the same mathematical calculation as explicitly shown in paragraphs 0092 – 0094 and perform them for each frequency step with corresponding phase measurements. Doing so would have allowed to increase reliability of distance determination by calculating the distance for plurality of measurements)…”

Kluge does not disclose “determine a distance between the first device and the second device that overlaps at least one candidate distance range of each frequency in the set of frequencies.”

In similar art of distance determination based on phase differences between different frequencies, Giusto in FIG 6 with corresponding description teaches determination of distance based on the measured phase differences between four different frequencies. Initially, two carrier frequencies f1 and f2 are selected (step 604) and “the first phase delay difference and the second phase delay difference” Δφ21 between them is measured (step 606), based on which a distance dm1 from the transmitter to the receiver with an associated phase uncertainty, which translates into inaccuracy of the estimated distance designated as "large" in the figure (paragraph 0091). This represents one member of the “set of candidate distance ranges based on the first phase delay difference and the second phase delay difference”. Then another two carrier frequencies f3 and f4 having larger step are selected in step 608 and “the first phase delay difference and the second phase delay difference” Δφ43 between them is measured (step 610). Paragraph 0101: By measuring the phase difference Δφ43, it is possible to estimate 611 an estimated distance dm2 from the transmitter 101 to the receiver 102. The measurement of the phase difference Δφ43 is associated with an uncertainty, designated as "small" in the figure, of the estimate of the distance dm2, which uncertainty is less than that of the distance dm1, designated as "large". The distance dm2                         
                            ±
                        
                    small represents another member of the “set of candidate distance ranges based on the first phase delay difference and the second phase delay difference”. Paragraph 0102: A single compatible solution is found, and the distance dmf is estimated 613 to be dmf                         
                            ±
                        
                    small, which represents “determine a distance between the first device and the second device that overlaps at least one candidate distance range of each frequency in the set of frequencies.”
The method is also explained in FIG 4 and 5 with corresponding description. Initially, based on the phase delay difference between the first two carriers, a first “candidate distance range” dm1±500m is found (paragraphs 0060 – 0061). Next, another two carriers are selected and based on the phase delay difference between them, a second “candidate distance range” dm2±83m is found (paragraphs 0071 – 0073). Paragraphs 0074 – 0075: By comparing said separately obtained estimates dm1 and dm2, and the respective uncertainties, one arrives at a final distance estimate dmf equal to 5840+-83 m. Thus, in general, by starting from a phase difference measurement without any ambiguity caused by phase difference periodicity, and then proceeding with a plurality of subsequent phase difference measurements on tone pairs having increasing frequency spacings, by using appropriate increments to resolve at each step the ambiguities due to phase difference periodicity, the disclosed method allows improving the accuracy of the distance estimate, thus reducing the uncertainty thereof.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Giusto method of performing plurality of phase delay difference measurements for plurality of carrier frequencies with increasing accuracy, in the device of Kluge. Doing so would have allowed to resolve the ambiguities due to phase difference periodicity thus improving the accuracy of the distance estimate and reducing its uncertainty (see Giusto, par. 0016 and 0075).

Regarding claim 10, this claim is for a method performed by a device claimed in claim 1 above. Since claims 10 is similar but broader limitations than claim 1, the combination of Kluge with Giusto teaches or fairly suggests all steps of the method claimed in claim 10 and, therefore, claim 10 is rejected because of the same reasons as set forth in the rejection of claim 1 above.
Regarding claims 4 and 13, Kluge teaches “wherein the non-transitory memory stores further instructions that cause the processing unit to, for each frequency of the set of frequencies:
receive, from the second device, a phase offset [interpreted as “phase difference” according to the applicant’s specification] measured between the outgoing signal having the respective frequency and a local oscillator of the second device (as was explained in the rejection of claim 1 above, paragraph 0038: The third value and the fourth value of the second phase of the received first carrier signal of the first node are measured relative to a second reference signal of the second reference clock generator by a phase measurement unit of the second node.  Paragraph 0086: A third value ϕB1 (“a phase offset” using terminology of this claim which differs from the terminology of claim 1) of a second phase is measured at a third measurement time t1 by the second node B.  Paragraph 0081: The second node B transmits the measured and stored phase values back to the first node A by means of a standard communication in the radio network (“receive, from the second device”).); and
determine the second phase delay difference for the respective frequency further based on the phase offset received from the second device (as best understood, and using terminology of the specification rather than instant claim, paragraphs 0092 - 0094: A phase difference Δϕ can be calculated from the phase values ϕA1, ϕB1 (“the phase offset”), ϕA2, and ϕB2 as follows: Δϕ =(ϕA2- ϕB2)-(ϕA1- ϕB1).).”

Regarding claim 6, Kluge teaches or fairly suggests “wherein the transceiver and oscillator are configured to switch from transmitting to receiving without affecting a phase of the oscillator (this is implicit/inherent since otherwise the method would not work since it would be no way of determination the difference in phase between the transmitted and received signals).”
Regarding claims 7 and 15, Kluge teaches “wherein the non-transitory memory stores further instructions that cause the processing unit to perform a synchronization sequence between the first device and the second device (paragraphs 0032, 0061, 0062, 0078-0079: In step 2 of the process in FIG. 2A, the second node B transmits a frame Fsync to the first node A which starts time synchronization for the further process of the distance measurement.) that includes the determining of the distance between the first device and the second device (paragraph 0079: measurement times t1, t3, t5, etc., for measuring the phase are established, measurement times t2, t4, t6, etc., for measuring the phase are established. To determine the distance, it is necessary that the time interval between measurement times t1, t3, t5, etc., in the second node B and the time interval between the measurement times t2, t4, t6, etc., in the first node are the same and constant. In other words, the “to perform a synchronization sequence” is mapped to the frame Fsync as well as the synchronized times t1-t6, etc. during which the phase measurements are taken for the determination of the distance).”
Regarding claim 8, Kluge does not teach “wherein the transceiver is a software-controller transceiver.”
Kluge, however, in paragraphs 0097 - 0100 teaches that the control circuit 160 controls operation of the device, including TRX 130.
Therefore, the recited by the claim feature of “a software-controller transceiver” is either implicitly present as part of the functionality of the control circuit 160, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize specifically written software for the functionality of the control circuit 160 so that all other sections of the device would be controlled by the control circuit 160 through its software. Doing so would have allowed to utilize general microprocessors programmed with appropriate software rather than designing a specific control circuit based on state machine for each device which would be much more expensive in design and manufacturing.
Regarding claim 9, Kluge does not teach “wherein the transceiver is a low-power transceiver.”
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a low-power transceiver in the device of Kluge simply as design choice with predictable results. Doing so, for example, would extend the operating time of the device when fed from battery power. This would have also been beneficial when the distances to be measured between the devices are known to be small.

Regarding claim 16, Kluge teaches “A system comprising:
a first device that includes:
a processing unit;
a transceiver coupled to the processing unit;
a first oscillator coupled to the processing unit and to the transceiver; and
a non-transitory memory coupled to the processing unit and storing instructions, that when executed, cause the processing unit to:
select a plurality of frequencies for transmitting to a second device
via the transceiver;
for each frequency of the plurality of frequencies:
set the first oscillator to oscillate at the respective frequency;
cause the transceiver to transmit an outgoing signal having the respective frequency to the second device;
receive a response signal from the second device having the respective frequency (the portion of the claim above is rejected because of the same reasons as set forth in the rejection of similar limitations of claim 1 above, the rejection being incorporated herein by reference);
determine a phase delay difference based on the outgoing signal and the response signal for the respective frequency, wherein the instructions that when executed cause the processing unit to determine the phase delay difference comprises instructions that when executed cause the processing unit to receive a phase offset [interpreted as “phase difference”] from the second device (paragraphs 0092 - 0094: A phase difference Δϕ (“a phase delay difference”) can be calculated from the phase values ϕA1, ϕB1 (both are based “on the outgoing signal and the response signal”), ϕA2, and ϕB2 as follows: Δϕ =(ϕA2- ϕB2)-(ϕA1- ϕB1). The distance d can be calculated as follows:                         
                            d
                            =
                            
                                
                                    Δ
                                    ϕ
                                    c
                                
                                
                                    π
                                    Δ
                                    f
                                
                            
                        
                    . This distance represents calculation for two adjacent frequencies having the step Δf. Paragraph 0086: A third value ϕB1 (“a phase offset [difference] from the second device”) of a second phase is measured at a third measurement time t1 by the second node B. Paragraph 0038: The third value of the second phase of the received first carrier signal of the first node are measured relative to a second reference signal of the second reference clock generator by a phase measurement unit of the second node. Paragraph 0081: The second node B transmits the measured and stored phase values back to the first node A by means of a standard communication in the radio network (“receive … from the second device”). Although Kluge appears to teach that plurality of phase measurements are transmitted by the second node B all at once for all the measurement frequencies, the claim language does not require individual transmission of the phase measurements for each frequency.); and
determine a set of candidate distance ranges based on the phase delay difference (The distance determination in paragraphs 0092 – 0094 represents calculation for two adjacent frequencies having the step Δf. Since there are many frequencies at which the measurements are performed, calculation of the distance for each step in frequency is either implicit or it would have been obvious to a person of ordinary skill in the art to take the same mathematical calculation as explicitly shown in paragraphs 0092 – 0094 and perform them for each frequency step with corresponding phase measurements. Doing so would have allowed to increase reliability of distance determination by calculating the distance for plurality of measurements); and
determine a distance between the first device and the second device that overlaps at least one candidate distance range of each frequency in the set of frequencies (the portion of the claim above is rejected in view of Giusto because of the same reasons as set forth in the rejection of similar limitations of claim 1 above, the rejection being incorporated herein by reference)); and
the second device (node “B” in FIG 1 with corresponding description), wherein the second device is configured to, for each frequency of the plurality of frequencies:
receive the outgoing signal transmitted by the first device (Paragraph 0085: a first unmodulated carrier signal RF1 with a carrier frequency f1 (“the outgoing signal”) is transmitted by the first node A (“the first device”) and received by the second node B.);
based on the outgoing signal, set a second oscillator to oscillate at the respective frequency (paragraph 0077: A sequence of measuring frequencies or frequency steps is transmitted with the frame from the first node A (“based on the outgoing signal”) to the second node B. The measuring frequencies in this regard are the carrier frequencies of the unmodulated carrier signals RF1, RF2. In other words, for each frequency at the second node B, the oscillator (comprising components 210 and 220 in the second node B in FIG 1) is set to produce a frequency which is the same as the frequency to be received from the first node A in the current measurement cycle, therefore, “based on the outgoing signal”. For example, if the first node A transmits signal at 2404 MHz (see paragraph 0080), then the second node B sets the oscillator to reply with this specific frequency. It does not set the oscillator to reply at any other frequency, therefore, “based on the outgoing signal”. Put it in another way, if the “outgoing signal” is at F1, then the reply would also be at F1); and
transmit the response signal using the second oscillator oscillating at the respective frequency (paragraph 0080: Next, the second node B transmits an unmodulated second carrier signal RF2 at the same frequency which can also be seen comparing FIG 2A and B. Paragraph 0085: A second unmodulated carrier signal RF2 with a carrier frequency f1 is transmitted by the second node B and received by the first node A.).”

Regarding claim 17, Kluge teaches “the second device is further configured to, for each frequency of the plurality of frequencies:
measure the phase offset [interpreted as “phase difference”] between the outgoing signal and the second oscillator (paragraph 0080: the second node B receives the first carrier signal in the receive mode RX and measures a third value of the phase at time t1 and stores the phase value. Paragraph 0082 – 0083: The phase ϕ is calculated as: ϕ=2πΔt/T, where Δt is the time difference between a positive edge of the comparison signal SV (representing “the second oscillator”) and a positive edge of the intermediate frequency signal ZF (representing “the outgoing signal”). Paragraph 0086: A third value ϕB1 (“the phase offset”) of a second phase is measured at a third measurement time t1 by the second node B. Paragraph 0038: The third value of the second phase of the received first carrier signal of the first node are measured relative to a second reference signal of the second reference clock generator (“the second oscillator”) by a phase measurement unit of the second node.); and
transmit the phase offset [interpreted as “phase difference”] to the first device (Paragraph 0081: The second node B transmits the measured and stored phase values back to the first node A by means of a standard communication in the radio network. Although Kluge appears to teach that plurality of phase measurements are transmitted by the second node B all at once for all the measurement frequencies, the claim language does not require individual transmission of the phase measurements for each frequency. Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize separate transmissions of the phase measurements by the second node B to the first node A as they are measured simply as design choice with predictable results. Doing so would have allowed to reduce or even eliminate the storage area at the second node B for the phase measurements if the measurements are to be transmitted as soon as they are taken. Transmitting the measurements individually, or separately, instead of transmitting them all at once (integrated) would have been a matter of obvious design choice since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)); and
the first device is further configured to, for each frequency of the plurality of frequencies, determine the phase delay difference for the respective frequency further based on the phase offset [interpreted as “phase difference”] transmitted by the second device (paragraphs 0092 - 0094: A phase difference Δϕ (“the phase delay difference for the respective frequency”) can be calculated from the phase values ϕA1, ϕB1 (“the phase offset transmitted by the second device”), ϕA2, and ϕB2 as follows: Δϕ =(ϕA2- ϕB2)-(ϕA1- ϕB1).).”
Regarding claim 18, Kluge teaches “wherein the first device is configured to, for each frequency of the plurality of frequencies, determine the phase delay difference for the respective frequency based on the phase offset [interpreted as “phase difference”] received from the second device and on the phase delay difference [interpreted as “phase difference”] based on the outgoing signal and the response signal for the respective frequency (paragraphs 0092 - 0094: A phase difference Δϕ (“the phase delay difference for the respective frequency”) can be calculated from the phase values ϕA1 (“the phase delay difference [interpreted as “phase difference”] based on the outgoing signal and the response signal for the respective frequency”), ϕB1 (“the phase offset [interpreted as “phase difference”] received from the second device”), ϕA2, and ϕB2 as follows: Δϕ =(ϕA2- ϕB2)-(ϕA1- ϕB1).).”
Regarding claim 20, Kluge teaches “wherein the instructions that when executed cause the processing unit to receive a phase offset [interpreted as “phase difference”] from the second device comprise instructions that when executed cause the processing unit to receive the phase offset [interpreted as “phase difference”] for each frequency of the plurality of frequencies in a log of measured phase differences (Paragraph 0081: The second node B transmits the measured and stored phase values (“the phase offset [interpreted as “phase difference”]”) back to the first node A all at once which represents “a log of measured phase differences”).”

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140248841 (Kluge) in view of US 20130310074 (Giusto) as applied to claims 1 and 10 above, and further in view of US 20140022059 (Horst).
Regarding claims 2 and 11, Kluge does not teach “wherein the non-transitory memory stores further instructions that cause the processing unit to:
make a coarse distance measurement between the first device and the second device; and
select the set of frequencies to have a frequency step that is based on the coarse distance measurement.”

Horst also teaches distance determination based on transmission of two different frequencies. Paragraphs 0081 – 0082 and FIG 3 and 7 disclose multistep distance determination comprising at least two steps: coarse and fine determinations. Particularly, paragraph 0081 states the following:
“In general, N is 2, i.e., two different frequency combinations are used for tag filtering, such that the tag is filtered in two different ways, i.e., coarsely and finely, so as to increase the accuracy of filtering. Of course, the use of two carriers with a relatively small frequency difference to determine tag distance is not the only way of performing coarse filtering; another way is to measure the average Received Signal Strength Indication (RSSI) value, and to filter out remote tags for which the RSSI value is too small.”

As may be seen, Horst discloses a two-step method to determine distance: first step comprises coarse distance determination and second step comprises fine distance determination. Horst also discloses that the first step may be done using RSSI value, instead of using two carriers with a relatively small frequency difference. In other words, in Horst, the method to perform coarse and fine determinations may be different, such as combination of RSSI for the coarse determination, and two frequency method for the fine determination.
Thus, the initial coarse distance determination may be done using the amplitude of the received signal (“make a coarse distance measurement between the first device and the second device”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multistep process of distance determination, as disclosed by Horst, in the system of Kluge, while using the amplitude of the received signal (RSSI) during the first step of distance determination. Doing so would have allowed to achieve overall greater accuracy.
Further, as may be seen from FIG 7, the smaller the difference between the two frequencies f1 and f2, the longer the range of distance determination. For example, with two closely spaced frequencies f1=865.7 MHz and f2=867.5 MHz, it is possible to determine the distance up to 2.9m. However, when the frequencies are spaced farther apart, such as f1=865.7 MHz and f2=916.2 MHz, the range of distances that may be determined is only up to 1m. This may also be confirmed from paragraph 0076: With a smaller Lf [difference between frequencies], it is possible to determine a larger range of distances, but with a larger error. With a larger Lf, it can only be possible to determine a smaller range of distances, with a correspondingly smaller error.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, in a multistep process of distance determination in which the first step uses the amplitude of the received signal (RSSI), if the first step of coarse distance determination based on RSSI gives larger distance, to select frequencies spaced closer to each other, and if the first step of coarse distance determination based on RSSI gives smaller distance, to select frequencies spaced farther apart from each other. This would have been the same as the claimed “select the set of frequencies to have a frequency step that is based on the coarse distance measurement”. Doing so would have allowed to achieve greater accuracy in distance determination in the smallest number of steps (based on Horst, paragraph 0076).
Regarding claims 3 and 12, Kluge does not teach “wherein the instructions to make a coarse distance measurement are configured to use at least one of: received signal strength indication (RSSI) or time of flight (TOF) to determine the coarse distance measurement.”
Horst also teaches distance determination based on transmission of two different frequencies. Paragraphs 0081 – 0082 and FIG 3 and 7 disclose multistep distance determination comprising at least two steps: coarse and fine determinations. Particularly, paragraph 0081 states the following:
“In general, N is 2, i.e., two different frequency combinations are used for tag filtering, such that the tag is filtered in two different ways, i.e., coarsely and finely, so as to increase the accuracy of filtering. Of course, the use of two carriers with a relatively small frequency difference to determine tag distance is not the only way of performing coarse filtering; another way is to measure the average Received Signal Strength Indication (RSSI) value, and to filter out remote tags for which the RSSI value is too small.”

As may be seen, Horst discloses a two-step method to determine distance: first step comprises coarse distance determination and second step comprises fine distance determination. Horst also discloses that the first step may be done using RSSI value, instead of using two carriers with a relatively small frequency difference. In other words, in Horst, the method to perform coarse and fine determinations may be different, such as combination of RSSI for the coarse determination, and two frequency method for the fine determination.
Thus, the initial coarse distance determination may be done using the amplitude of the received signal (“to make a coarse distance measurement are configured to use at least one of: received signal strength indication (RSSI)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multistep process of distance determination, as disclosed by Horst, in the system of Kluge, while using the amplitude of the received signal (RSSI) during the first step of distance determination. Doing so would have allowed to achieve overall greater accuracy.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140248841 (Kluge) in view of US 20130310074 (Giusto) as applied to claims 1 and 10 above, and further in view of US 20100109903 (Carrick).
Regarding claims 5 and 14, Kluge does not teach “wherein the instructions cause the processing unit to, for each frequency of the set of frequencies:
transmit a plurality of outgoing signals having the respective frequency to the second device;
receive a plurality of response signals from the second device;
determine a plurality of phase delay difference based on the plurality of outgoing signals and the plurality of response signals; and
determine the phase delay difference for the respective frequency based on an average of the plurality of phase delay differences.”
Carrick also teaches a method of determination the distance (abstract). In operation, described in paragraph 0063, the tag reader broadcasts interrogation signals to the tag at a plurality of discrete frequencies fn received by the tag. The signals are returned from the tag in response to the interrogation signals; and the reader determines, using a phase estimator, phase delays Δφn for each frequency pair associated with the returned signals.
Paragraph 0174 teaches that to reduce certain phase delay errors and improve measurement accuracy, signal averaging may be used. Specifically, measurements may be repeated at each of plural frequencies used for data collection. Since each measurement comprises transmission of the signal by the reader and reception of the response signal from the tag, this would be the same as recited in the claim “transmit a plurality of outgoing signals having the respective frequency to the second device; receive a plurality of response signals from the second device.” Subsequent determination of the phase delay difference for each individual measurement at each of the plural frequencies would be the same as recited in the claim “determine a plurality of phase delay difference based on the plurality of outgoing signals and the plurality of response signals.” Lastly, disclosed by paragraph 0174 averaging would have been obvious to apply to the thus determined plurality of phase delay differences for each frequency, which would be the same as recited in the claim “determine the phase delay difference for the respective frequency based on an average of the plurality of phase delay differences.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize repeated measurements and calculations at each frequency and deriving the average of the measurements, as disclosed by Carrick, in the system of Kluge. Doing so would have allowed to reduce certain phase delay errors and improve measurement accuracy (see Carrick, paragraph 0174).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648